Name: 2001/391/EC: Council Decision of 14 May 2001 appointing a Belgian member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2001-05-22

 Avis juridique important|32001D03912001/391/EC: Council Decision of 14 May 2001 appointing a Belgian member of the Committee of the Regions Official Journal L 138 , 22/05/2001 P. 0021 - 0021Council Decisionof 14 May 2001appointing a Belgian member of the Committee of the Regions(2001/391/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas a seat as member of the Committee of the Regions has become vacant following the resignation of Mr Joseph MARAITE, member, notified to the Council on 30 January 2001;Having regard to the proposal from the Belgian Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Karl-Heinz LAMBERTZ is hereby appointed a member of the Committee of the Regions in place of Mr Joseph MARAITE for the remainder of the latter's term of office, which runs until 25 January 2002.Done at Brussels, 14 May 2001.For the CouncilThe PresidentA. Lindh(1) OJ L 28, 4.2.1998, p. 19.